Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application under prosecution and have been examined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0177954 (LEE) in view of US 2015/0301589 (AHN)
(method of accessing metadata from a storage device):  transmit a request for metadata to a second data storage device, receive the metadata from the second data storage device, and store the metadata therein when the data storage device satisfies a sleep condition and switches to a sleep mode (a first application requesting metadata; a cache application retrieving the requested metadata from a storage device; writing the metadata from the storage device to an allocated cache page in response to a shutdown event occurring) [Abstract; Par. 0006-0007] and transfer the metadata of the second data storage device, which is stored in the first data storage device, to the data storage device when the second data storage device switches from the sleep mode to a wake-up mode (backing store metadata by copying stored metadata associated with a first application to a portion of memory) [Par. 0014-0017]; and the second data storage device configured to transmit metadata is stored therein, when the request for the metadata is received from the first data storage device, to the first data storage device in response to the request for the metadata (unlocking the cache page upon detection of the shutdown event thereby allowing the cache application to write the metadata on the cache page back to the storage device) [Par. 0024-0026]. LEE fails to teach maintaining metadata in the first storage device while in the sleep mode when the data storage device satisfies a sleep condition and enters a sleep mode. However, AHN teaches power supplied to a first region and a second region of a non-volatile memory system controlled according to an operation mode of the non-volatile memory system [Abstract; Par. 0007-0016], wherein instruction code or metadata is stored in the first memory and the second memory of the non-volatile memory system [Par. 0041-0045] and when the 

With respect to claims 2 and 12, Lee teaches data storage device, wherein the first data including a processor configured to: request and receive the metadata from the second data storage device and store the metadata and a management table matched with the metadata in a memory when the sleep condition is satisfied; and transmit the stored metadata to the second data storage device based on information of the management table when a wake-up condition of the data storage device is satisfied and the data storage device is switched from the sleep mode to the wake- up mode; and the memory configured to store the metadata and the management table and provide the stored metadata and the stored management table according to a request of the processor (command may require that the first application utilize metadata stored on a storage device, to execute commands required access to metadata, the application may include a locking function operable to request that the cache memory allocate the cache page to store the metadata, i.e., cache application retrieving the requested metadata from a storage device; writing the metadata from the storage device to an allocated cache page in response to a shutdown event occurring; backing store metadata by copying stored metadata associated with a first application to a portion of memory; unlocking the cache page upon detection of the shutdown event thereby allowing the cache application to write the metadata on the cache page back to the storage device) [Par. 0014-0016; Par. 0024-0026].

With respect to claims 3, 13, and 18, Lee teaches data storage device, wherein the management table includes identification information of the second data storage device, including a type of the memory in which the metadata is stored and a position where the metadata is stored within the memory, and a size of the stored metadata [cache page may be a separate dedicated portion of the cache used to retrieve metadata from a storage device and wherein, alternatively, portions of the read and/or write cache may be used as a cache page to retrieve metadata from a storage device) [Fig. 1; Par. 0024; Par. 0014-0017].

With respect to claims 4, 14, and 19, Lee teaches data storage device, wherein the second data storage device includes multiple second data storage devices, distinct from one another, wherein the memory includes a volatile memory and a nonvolatile memory, and wherein the processor stores all the metadata of the multiple second data storage devices in the volatile memory or the nonvolatile memory, or the processor divides the metadata of the multiple second data storage devices and stores metadata of one or more of the multiple second data storage devices in the volatile memory and stores metadata of one or more other second data storage devices in the nonvolatile memory [cache page may be a separate dedicated portion of the cache used to retrieve metadata from a storage device and wherein, alternatively, portions of the read and/or write cache may be used as a cache page to retrieve metadata from a storage device) [Fig. 1; Par. 0024; Par. 0014-0017].

With respect to claims 5 and 15, Lee teaches data storage device, wherein the nonvolatile memory is configured with single-level cells [Par. 0024; Par. 0014-0017].

With respect to claims 6 and 16, Lee teaches data storage device, wherein the second data storage device includes one or more data storage devices, and the first data storage device and the second data storage device have an equal connection relationship that the first and second data storage devices are directly coupled to a host device, respectively, or have a subordinate relationship that the first data storage device or any one of second data storage devices is directly coupled to the host device and other than the one data storage device directly coupled to the host device, remaining data storage devices are coupled to the one data storage device directly coupled to the host device (in-band or storage area network interconnect the data storage systems to transport data between data storage systems and host devices  or first data storage system connected to a second data storage system across some distance and used as backing store used to store metadata; wherein cache page may be a separate dedicated portion of the cache used to retrieve metadata from a storage device and wherein, alternatively, portions of the read and/or write cache may be used as a cache page to retrieve metadata from a storage device) [Fig. 1; Par. 0024; Par. 0014-0017].

(instructions implementing aspects of a metadata access method and apparatus, such instructions may be stored as software and/or firmware) [Fig. 3; Par. 0023].

With respect to claims 9, Lee teaches data storage device, wherein the host device requests and receives the sleep environment conditions from the plurality of data storage devices, wherein the sleep environment conditions received from each of the plurality of data storage devices include an estimated current consumption amount to maintain the metadata in a memory in the sleep mode, an available memory space, and a size of the metadata to be maintained in a sleep state (master application comprising instructions for executing commands received and/or retrieving and accessing metadata cache provided as a part of the volatile memory but may have provisions in place to maintain the memory if a power failure occurs and supported by an emergency battery, capacitor, super capacitor) [Par. 0024-0026; Par. 0038].

With respect to claims 10, Lee teaches data storage device, wherein the host device sets the data storage device having the largest available memory space among the plurality of data storage devices as the first data storage device [cache page may be a separate dedicated portion of the cache used to retrieve metadata from a storage device and wherein, alternatively, portions of the read and/or write cache may be used as a cache page to retrieve metadata from a storage device) [Fig. 1; Par. 0024; Par. 0014-0017].

With respect to claims 11, Lee teaches data storage device wherein, the host device sets the data storage device having the smallest estimated current consumption amount among the plurality of data storage devices, as the first data storage device (Par. 0013-0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0241071 (Goss et al) teaching method and apparatus for managing data in a memory wherein a recovery data set representing a current state of a storage device is stored in a rewritable non-volatile memory responsive to detection of a potentially imminent deactivation of the device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.